MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el
Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Minería, Ingeniero Víctor Manuel Vargas Vargas,
identificado con Documento Nacional de Identidad N” 08212064, autorizado por el artículo
13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N*
082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en
adelante se denominará el ESTADO; y, de la otra parte, la empresa COMPAÑÍA MINERA
LA PIEDRITA S.A.C. identificada con R.U.C. N* 20522171302, con domicilio en Av. Emilio
Cavenecia N” 225, Oficina 520, San Isidro, Lima, representada por el señor Javier Virgilio
Landázuri García, identificado con Documento Nacional de Identidad N” 07813693, según
poder inscrito en el asiento CO0004 de la Partida N”* 12310011 de la Zona Registral N* IX —
Sede Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien
en adelante se le denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el
contrato antes mencionado, el mismo que se insertará, conjuntamente con la Resolución
Ministerial N” 004-2009-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10
de enero de 2009, que designa al Ingeniero Víctor Manuel Vargas Vargas como Director
General de Minería y la Resolución Ministerial N” 120-2010-MEM/DM, publicada en el
diario antes mencionado con fecha 22 de marzo de 2010, que aprueba la lista de bienes y
servicios materia del presente contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 31 de marzo 2010.

Nc ¿forrar

ESTADO EL INVERSIONISTA

Av. Las Artes Sur 260
www.minem.gob.pe | San Borja, Lima 41, Perú
T: (511) 618 8700

Email: webmasterd minem.gob.pe
nn

MINISTERIO DE ENERGÍA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, ingeniero Víctor Manuel Vargas Vargas,
identificado con Documento Nacional de Identidad N* 08212064, autorizado por el artículo
13” del Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF,
a quien en adelante se le denominará “EL ESTADO; y,

(ii) COMPAÑÍA MINERA LA PIEDRITA S.A.C. identificada con R.U.C. N*
20522171302, con domicilio en Av. Emilio Cavenecia N* 225, Oficina 520, San Isidro,
Lima, representada por don Javier Virgilio Landázuri García, identificado con Documento
Nacional de Identidad N* 07813693, según poder inscrito en el asiento C00004 de la
Partida N* 12310011 de la Zona Registral N” IX — Sede Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de la concesión minera
señalada en el Anexo II.

1.2. Mediante Ley N” 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de
ración.

Í 1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
/$) aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 13 de enero de 2010 la suscripción del Contrato
de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que
no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.

CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

¿JN

Av. Las Artes Sur 260
www.minem.gob.pe | San Borja, Lima 41, Perú

T: (511) 618 8700

Email: webmaster minem.gob.pe
MINISTERIO DE ENERGÍA Y MINAS

Por medio del presente contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en la concesión señalada en
la cláusula 1.1. por un monto de US$ 752, 015.00 (Setecientos Cincuenta y Dos Mil Quince
y 00/100 Dólares Americanos), en un plazo de trece (13) meses contados a partir del mes
de marzo 2010 hasta marzo de 2011.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial N* 120-2010-MEM/DM,
publicada en el Diario Oficial El Peruano el 22 de marzo de 2010, la misma que como
Anexo ll forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
“y adecuar el presente contrato mediante addendum.

7 CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3? del Reglamento.

6.2. La extinción de las concesiones mineras a las que se refiere el numeral 1.1 de
la cláusula primera del presente documento.

Sr CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima.

Av. Las Artes Sur 260
www.minem.gob.pe | San Borja, Lima 41, Perú
T: (511) 618 8700

Email: webmaster minem.gob.pe
ASA

MINISTERIO DE ENERGÍA Y MINAS

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo
dispuesto en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas
que lo sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.
Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los treintiún días del mes de marzo de dos mil diez.

YY / Ay “2 a
ESTADO EL INVERSIONISTA

Av. Las Artes Sur 260
www.mínem.gob.pe | San Borja, Lima 41, Perú
T: (511) 618 8700

Email: webmaster minem.gob.pe
Puan

rá UA. a” 'oIPeÁO4A 9p JEIMUL Jop onnesado]
E 20 Jevosiad 9 vonemeuye A owapuejore 9p somos
: : ; - . - - - osado ¡euosiod
oosssez | coi | oomzz oveizz | oezz | o0mzz | ooeze | ooezz | ooeize | oomzz | ooerez s AAA
SOILSURUEO 99 USRaNASUOS E  UNEIOENa
oosesoz | 006 | 006 ooeres | cos | oo6ms | ooomér | o06rr | o06m | cows | com sopemzoe se mued sopeseoou sonsuuuns A
aye “odinbe “eueumbeu, '¡euosuad ep eyodsues |
esaunu uoreso(dxa |
00'000'09 00'000'S 00'000'S 00'000'5 00'000'S 00'000'5 00'000'S 00'000'5 p* '000'S 00'000'S 00'000'5 'SepepIanse sel e sopeunsep seucypne Á sajeradso |
US 00 zeS'e DOZESe Do zes'e 00 zeS'8 00 zes'e Do zes'e 00 ZeS'e D0zEs'e 00 Zes'8 00 Zese [Pp sapepianoe se eyed soueseceu sodinbe Á sojnojyen|
eurunbeu 9 osepueuy oyeuepucue o sem
Ps9UIA OS RIO ¡dx |
PEPINO e E SOPEIMDUIA sOt>MeS somo]
oooz0 | ooses | cose voses | ooses | oosto | o0seo | oost | ooseo | oosec | oosoes 0009900 / o
Cara "ende
ooer'zs | o00Wzte | o06zze 006/ZE [o exe | ose | oueze | cose | ousze | ooezzs | ooezzs [eo cos Uia OSERNON DUCicisdN eieofaedd
. », " . % a EDS A" ” . (BAISMOJO y 01075) esjOnoy|
coses» | oomzz | 001 cowsrz | come | oowsrz | ooworz | oomsrz | oowsrz | 002002 | 00zo0ioz Looenaro 6 4 sumeura a

pptsoJdx3 ep u9towOdo ep sojojas|

(soueouewy sasej9g uz)

1107 OZYUVIA Y 0107 OZYVIN 30

| OX3NV

OVS VLIYOA231d VI] VIININ VINVANOD

NOIOVHO1dX3 N3 S3NOISY3ANI 30 VINVSDONOYO

4

POT

ANEXO

415964

$ NORMAS LEGALES

LE

o
Lima, lunes 22 de marzo de 2010

Aprueban monto y características
adicionales de la primera colocación
de Bonos Soberanos a ser realizada
en el marco de lo dispuesto en el D.S.
N* 059-2010-EF

RESOLUCIÓN DIRECTORAL
N* 005-2010-EF/75.01

Lima, 19 de marzo de 2010
CONSIDERANDO:

Que, en el marco de lo dispuesto por la Ley N* 29466,
Ley de Endeudamiento del Sector Público para el Año
Fiscal 2010, el Decreto Supremo N' 059-2010-EF autorizó
la emisión de Bonos Soberanos hasta por la suma de
S/. 2 065 000 000,00 (Dos Mil Sesenta y Cinco Millones y
00/100 Nuevos Soles); > +

Que, de acuerdo con lo dispuesto en el Artículo 5* del
Decreto Supremo N* 059-2010-EF y en el literal s) del
numeral 2 del Reglamento de la Emisión y Colocación de
Bonos Soberanos en el Mercado Interno, aprobado por
el Decreto Supremo N* 193-2004-EF, las características
adicionales de los bonos serán establecidas por_la
Dirección Nacional del Endeudamiento Público, a través
de una resolución directoral;

Que, es necesario aprobar el monto y las caracteristicas
adicionales de la primera colocación de Bonos Soberanos
a ser realizada en el mes de marzo de 2010, a través de
la reapertura de la serie de los bonos denominados Bonos
= *===08 12AGO2020;
onformidad con lo dispuesto en la Ley N* 28563,
eral del Sistema Nacional de Endeudamiento, y
ificatorias, la Ley N* 29486, Ley de Endeudamiento
tor Público para_el Año Fiscal 2010, el Decreto
o N* 059-2010-EF y por la Ley N' 29158, Ley
:a del Poder Ejecutivo, y su modificatoria;

RESUELVE:

iculo 41%. La primera colocación de Bonos
nos a ser realizada en el marco de lo dispuesto
irtículo 12 del Decreto Supremo N* 059-2010-EF,
asta por el monto de S/. 50 000 000,00 (Cincuenta
s y 00/100 Nuevos Soles).
el caso que sea necesario realizar la segunda y
1 vuelta, a que se refieren, respectivamente, los
ii) y li) del literal b) del numeral 3 del Reglamento
us sa Emisión y Colocación de Bonos Soberanos en el
Mercado Interno, aprobado por el Decreto Supremo N*
193-2004-EF, el monto autorizado en el párrafo anterior
podrá incrementarse en los porcentajes señalados en
dicho Reglamento.

Artículo 2*.- La colocación a que se refiere el articulo
precedente, se instrumentará a través de la reapertura
de la serie de los bonos denominados Bonos Soberanos

2 2AGO2020, cuyas caracteristicas serán las siguientes:

- Emisor La República del Perú

- Moneda Nuevos Soles

- Valor nominal de. : S/. 1 000,00 ( Un Mil y 00/100 Nuevos
cada bono Soles)

- Mecanismo de: Subasta a través del sistema
colocación DATATEC

- Participantes de la. : Creadores de Mercado designados por
subasta la Resolcón Ministerial N" 007-2010-

- Modalidad de subasta: Holandesa

- Variable a subastar. : Precio del bono

El precio a subastar no incluirá los
intereses corridos generados por cada

«bono
Fecha de subasta: 23 de marzo de 2010
“ Fecha de liquidación : 24 de marzo de 2010.

Negociabilidad
Representación

: Libremente negociables

: Mediante anotación en cuenta en el
registro contable de CAVALI S.A. ICLV

: Através de CAVALI S.A. ICLV
Los pagos se realizarán según el
cronograma que se describe en el
Anexo a la presente Resolución
Directoral

Pago del principal
e intereses

- Denominación Bonos Soberanos 12AG02020
- Código ISIN : PEPO1000CY33
- Nemónico SB12AG020

- Fecha de vencimiento : 12 de agosto de 2020
- Monto de colocación : Hasta porunmontode S/. 50 000 000,00
(Cincuenta Millones y 00/100 Nuevos

Soles)
- Tasa de interés 7,84 % nominal anual fija, base 30/360
- Cupón semestral S/. 38,20

El monto a pagar por el inversionista
que resulte adjudicatario en la subasta,
será:el precio del bono fijado en la
subasta más los intereses comidos
generados por cada bono adjudicado
Por el número de días transcumidos
entre la fecha de pago del último cupón
y la fecha de liquidación del bono

Al vencimiento se cancelará el integro
del capital

Actualmente están en circulación 2
765 200 unidades del bono que se
reapertura

- Monto a pagar

- Intereses corridos

- Redención

- Monto en Circulación

Registrese, comuniquese y publíquese

VALENTIN COBEÑAS AQUINO
Director General (e)
Dirección Nacional del Endeudamiento Público

ANEXO
CRONOGRAMA DE PAGOS
BONOS SOBERANOS 12AG02020
A Fecha de Fecha de
cup Vencimiento | 9% | pa Dia
[Cupón 11 12:Ag010 | Jueves |12-Ago-10| Jueves
[Cupón 12 12Feb-11 | Sábado | 14-Feb-11| Lunes
[Cupón 13 12:Ago-11 | Viemes | 12-Ago-11 | Memes
[Cupón 14 12Feb-12 | Domingo | 13-Feb-12 | Lunes
[Cupón 15 12:Ag0.12 | Domingo | 13-Ago-12 | Lunes
[Cupón 16 12Feb-13 | Mares |12-Feb-13| Martes
[Cupón 17. 12:Ago-13 | Lunes |12-Ago-13| Lunes
[Cupón 18 12:Feb-14 | Miércoles | 12-Feb-14 | Miércoles.
[Cupón 19 12:Ago-14 | Martes |12-Ago-14| Martes
[Cupón 201 12Feb-15 | Jueves | 12-Feb-15| Jueves
[Cupón 24 12:Ago-15 | Miércoles | 12-Ago-15 | Miércoles
[Cupón 22 12Feb-16 | Viemes | 12Feb-18] Memes
[Cupón 23 12:Ag0 16 | Viemes | 12-Ag0-15| Viemes
[Cupón 24 12Feb-17 | Domingo | 13-Feb-17 | Lunes
[Cupón 25 12:Ago-17 | Sábado | 14-Ago-17| Lunes
[Cupón 26 12Feb-18 | Lunes |12Feb-18| Lunes
[Cupón 27 12-Ago-18 | Domingo | 13-Ago-18 | Lunes
[Cupón 28 12Feb-19 | Martes | 12Feb-19] Martes
[Cupón 29 12:Ago-19 | Lunes |12:Ag0-19] Lunes
[Cupón 30 12-Feb-20 | Miércoles | 12.Feb-20 | Miércoles.
[Cupón 31 + Principal [_12-Ago-20_ [ Miércoles [ 12-Ago-20 | Miércoles

471400-2

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho a
la devolución del IGV e IPM a favor de
Compañía Minera La Piedrita S.A.C.
durante la fase de exploración

RESOLUCIÓN MINISTERIAL
N* 120-2010-MEM/DM

Lima, 17 de marzo de 2010

CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley N*27623, modificada por
la Ley N* 27662, que dispone la devolución del Impuesto

_ Y NORMAS LEGALES

415965

General a las Ventas e Impuesto de Promoción Municipal | [e Tsusparinal DESCRIPCION
a los titulares de la actividad minera durante la fase de NACIONAL
exploración; 15, [8207.18.2900 [LAS DEMÁS BROCAS EXCEPTO DE CERMET Y DIAMANTADAS
Que, el inciso c) del artículo 6” del citado Reglamento | | Es
estipula que el detalle de la lista de bienes y servicios se 16 18207:19:90.00 [B4RRENAS INTEGRALES _
aprobará mediante resolución ministerial del Ministerio de | [17 [s207198000|.0S DEMÁS UTILES INTERCAMBIABLES DE PERFORACIÓN Y]
Energía y Minas, previa opinión favorable del Ministerio SONDEO
de Eonomia y Enanzas AER á 118 [8207.90.00.00 [LOS DEMÁS ÚTILES INTERCAMBIABLES
o qupremo N'180-2002-EF se aprobó | e lacoaroomas DEMAS MÁQUINAS DE SONDEO O PENOACÓN
la lista general de los bienes y servicios cuya adquisición | |'* [W0stooooflas pevás ula 5 z
otorgará el derecho a la devolución definitiva del —|
Impuesto General a las Ventas e Impuesto de Promoción | [0 [*04%0000[Las DENAS HÁGUINÁS DE SONDEO Y PERFORACIÓN EXCEPTO
Municipal; ds
Que, la empresa COMPAÑÍA MINERA LA PIEDRITA | [21 [8631431000/8aLaNcnes
S.A.C. solicitó al Ministerio de Energía E, Minas la | faz [moreasomijas DEMÁS PARTES DE LAS MOUIMIS DE SONDEO Ol
suscripción de un Contrato de Inversión en Exploración, [PERFORACIÓN DE LAS SUBPARTIDAS 84.30.41 U 8430.49
adjuntando la lista de bienes y servicios cuya adquisición | [sra EsncoNes se mi
le otorgará el derecho a la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal, | [4 'et82Suo0|Los Peal AEQrATOS PARA La REEF, CONVERSIÓN
durante la fase de exploración, oa less
Que, el Ministerio de Economía y Finanzas "mediante S
Oficio N* 104-2010-EF/15.01 de fecha 23 de febrero | [25 [8523402200 SES OPTICOS GRABADOS PARA REPRODUCIR AGE O
de 2010, emitió opinión favorable a la lista de bienes y
servicios presentada por la empresa COMPAÑÍA MINERA | [25 [es23402200|L0S DEMÁS SOPORTES ÓPTICOS GRABADOS
LA PIEDRITA S.A.C. considerando que la lista presentada | [27 [67052110:10/CAMIONETAS PICKUP DE ENCENDIDO FOR COMPRESIÓN
por la citada empresa coincide con los bienes y servicios EENSAMBLADAS CON PESO TOTAL.CON CARGA MÁXIMA INFERIOR
aprobados por el Decreto Supremo N*150-2002-EF, [O IGUAL A:4597T DIESEL
anecada al Mc) de Aduanas vaente: £n Genend d [za [8705 20.00.00 [CAMIONES AUTOMOVILES PARA SONDEO O PERFORACIÓN
on la Opinión favorable de la Dirección General de
+ ,s . 4 á a [29 [9006.30.00.00/CAMARAS ESPECIALES PARA FOTOGRAFÍA SUBMARINA Ol
Mineria del Ministerio de Energía y Minas; AEREA, EXAMECMEDO DE ORaMNOS El
_De conformidad.con lo dispuesto en el inciso c) del LABORATORIOS DE. MEDICINA LEGAL O IDENTERACÓN
artículo 6” del Reglamento de la Ley N* 27623, aprobado uc
por Decreto Supremo N* 082-2002-EF y el literal h) del a
artículo 9? del Reglamento de Organización y Funciones | [Y [9011100000 |meoscoros EsTEREOSCOPICOS
del Ministerio de Energía y Minas, aprobado por Decreto | [*t [sori200000|LOS DEMÁS MICROSCOPIOS PARA FOTOMICROGRAFÍA
Supremo N? 031-2007-EM; [CINEFOTOMICROGRAFÍA O MICROPROYECCIÓN
[92 |9012.10.00.00 MICROSCOPIOS, EXCEPTO LOS ÓPTICOS, DIFRACTÓGRAFOS
SE RESUELVE: la [9otá 2000.00/INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA O)
Artículo Úl “Aprobarla lista de bh o [ESPACIAL [EXCEPTO LAS BRUJULAS)
rtículo Único.- Aprobar la lista de bienes y servicios la
cuya adquisición otorgará el derecho a la devolución del | [% 99! B00000|0S DEMÁS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN
Impuesto General a las Ventas e Impuesto de Promoción |35 [8015 10.00.00/TELEMÉTROS
Municipal a favor de la empresa COMPAÑÍA MINERA | [ss [so1s201000/teoDOuTOS
LA PIEDRITA SA.C. durante la fase de exploración, de | [y lor 0200lmaumeros
acuerdo con el Anexo que forma parte integrante de la oo
presente resolución ministeriál. 98 |9015.20.00.00 [NIVELES
139 [9015.0.10.00 INSTRUMENTOS Y APARATOS DE FOTOGRAMETAÍA, ELÉCTRICOS!
Regístrese, comuniquese y publiquese, [O ELECTRÓNICOS
lo [9015.4030.00 LOS DEMÁS INSTRUMENTOS Y APARATOS DE FOTOGRANETRA
PEDRO SÁNCHEZ GAMARRA [EXCEPTO ELÉCTRICOS O ELECTRÓNICOS
Ministro de Energía y Minas las fsors01000|LOS DEMÁS INSTRUMENTOS Y APARATOS ELÉCTRICOS Ol
[ELECTRÓNICOS EXCEPTO DE FOTOGRAMETRÍA
[82 [8015.80.9000|LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO ELÉCTRICOS |
ANEXO [O ELECTRÓNICOS
lá3 [9015.9000.0|PARTES Y ACCESORIOS
LISTA DE BIENES Y SERVICIOS QUE TIENEN 144 [9020.00.00.00|LOS DEMÁS APARATOS RESPIRATORIOS Y MASCARAS ANTIGAS,
DERECHO A LA DEVOLUCIÓN DE IGV e IPM EXCEPTO LAS MÁSCARAS DE PROTECCIÓN SIN MECANISMO NI
a [ELEMENTO FILTRANTE AMOVEBLE
COMPAÑÍA MINERA LA PIEDRITA SAC [45 [9027.30.00.00 |ESPECTRÓMETROS,. ESPECTROFOTÓMETROS Y]
[ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES ÓPTICAS (Uv,
L BIENES 'ASIBLES, IR)
_ - 146 [9030.33.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS PARA MEDIDA O]
N* [SUBPARTIDA| DESCRIPCION [CONTROL DE TENSIÓN, INTENSIDAD, RESISTENCIA O POTENCIA.
NACIONAL ¡SIN DISPOSITIVO REGISTRADOR,
1 [2508300000 |BEnTONTA y
2 [3824905000 o PARA FLUIDOS DE PERFORACIÓN DE POZCS| | IL, SERVICIOS
¡3 [3926 90.50.00 |PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA la] Servicios de Operaciones de Exploración Minera
14 (5401 10.00.00 [CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN 2 —
- + Topográficos y geodésicos.
po ROAD PASEOS E ARO * Geológicos y geolécnicos (incluye pelrogdficos, mineragráicos, hidroégicos,
[6  [7228.80.00.00| EA HUECAS PARA PERFORACIÓN DE ACEROS ALEADOS | restitución fologramélrica, lolografías aéreas, mecánica de rocas).
SINALEAR
mao | S pa
7304220000 [TUBOS DE PERFORACIÓN DEACERO INOXIDABLE A pra id ne a
la [73042300 00 [LOS DEMÁS TUBOS DE PERFORACIÓN A A e (o peca)
le |e207.13:1000[TREFANOS Y CORONAS CON PARTE OPERANTE DE CERMET e a == Pe ==
10 ezo 320.00 [BROCAS CON PARTE OPERANIE DE CERMET Servo diputación milpa de imágenes ya sean stes o equipos
1 |8207.13.30 00|BARRENAS INTEGRALES CON PARTE OPERANTE DE CERMET  Ensayes de laboratorio [analisis de minerales, sugls, agua, el)
Je [E20TiT3 BOONILOS DEMÁS UTLES CON PARTE OPERANTE DECERMET b) Oltos Servicios Vinculados sl Actvidad de Exploración Minera
13 [8207 1910.00 /TRÉPANOS Y CORONAS EXCEPTO DE CERMET + Serucio de alojamiento y almentación del personal operatvo del Tiular del
[14 18207.19,21. DOJBROCAS. DIAMANTADAS EXCEPTO DE CERMET Proyect

Y NORMAS LEGALES

415966

7 Servico de asesoria, consular, estudios laicos especials y aulas destinados
alas actividades de explocación minera

+ Senicios de diseño, construcción, montaje industrial, eléctrico y mecánico, armado y;
desarmado de maquinarias y equipo necesario para las actividades dela exploración
minera.

- Semicios de inspección, manlenimiento y reparación de maquinaria y equipo uizado
nas actividades de exploración minera

= Akuler o arrendamiento financiero de maquinaria, vehiculos y equipos necesarios
para las actividades de exploración

7 renspore de personal, maqunara, equpo, Mera y Suminist necesarios |
para ls acividades de exploración y la constucción de campamentos

Servicios médicos y hospitalarios
+ Servicios relacionados con a protección ambiental,

+ Servicios de sistemas e informálca

-— Senicos de comunicaciones, incluyen comunicacion tada Itelonjasetelal

-—Senvicios de seguridad indus y contraincendos. ES
Servicios de seguidad y vigiancia de inssicines y personal peral.

Servicios de seguros

+ Servicios de rescate, auxio,

470779-1

gan autoriza
naturales y empresas para prestar
servicio de radiodifusión sonora
comercial en diversas localidades de
los departamentos de Cusco, Lima y
Moquegua

RESOLUCIÓN VICEMINISTERIAL
N? 197-2010-MTC/03

Lima, 8 de marzo de 2010

VISTO, el Expediente N” 2007-039867 presentado
por la señora ROSMERY VALENCIA HUAMANNAHU!,
sobre otorgamiento de autorización para la prestación del
servicio de radiodifusión sonora comercial en Frecuencia
Modulada (FM) en el distrito de Santa Ana, provincia de
La Convención, departamento de Cusco;

CONSIDERANDO:

Que, el articulo 14? de la Ley de Radio y Televisión - Ley
Ne 28278, establece que para la prestación del servicio de
rediodifusión, en cualquiera de sus modalidades, se requiere
contar con autorización, la cual se otorga por Resolución del
Viceministro de Comunicaciones, según lo previsto en el
artículo 19? del Reglamento de la Ley de Radio y Televisión,
aprobado mediante Decreto Supremo N* 005-2005-MTC;

Que, asimismo el articulo 14* de la Ley de Radio y
Televisión indica que la autorización es la facultad que
otorga el Estado a personas naturales o jurídicas para
establecer un servicio de radiodifusión. Además, el
citado artículo señala que la instalación de equipos en
una estación de radiodifusión requiere de un Permiso,
el mismo que es definido como la facultad que otorga el
Estado, a personas naturales o jurídicas, para instalar en
un lugar determinado equipos de radiodifusión;

Que, el artículo 26” de la Ley de Radio y Televisión
establece que otorgada la autorización para prestar
el servicio de radiodifusión, se inicia un periodo de
instalación y prueba que tiene una duración improrrogable
de doce (12) meses;

Que, el artículo 29* del Reglamento de la Ley de Radio y
Televisión indica que para obtener autorización para prestar el
servicio de radiodifusión se requiere presentar una solicitud,
la misma que se debe acompañar con la información y
documentación que en dicho artículo se detallan;

Que, con Resolución Viceministerial IN” 108-2004-
MTC/03, modificada por Resoluciones Viceministeriales
Ne 604-2007-MTC/03 y N* 020-2008-MTC/O3, ratificada
con Resolución Viceministerial N* 746-2008-MTC/03,

modificada por Resolución Viceministerial N” 368-2009-
MTC/Ó3, se aprobaron los Planes de Canalización y
Asignación de Frecuencias en la banda de FM para
diversas localidades del departamento de Cusco, entre
las cuales se encuentra la localidad de Quillabamba, la
misma que incluye al distrito de Santa Ana, provincia de
La Convención, departamento de Cusco;

Que, el Plan de Canalización y Asignación de
Frecuencias, indicado en el párrafo precedente, establece
1 Kw. como máxima potencia efectiva radiada (e.r.p.) a ser
autorizada en la dirección de máxima ganancia de antena
Asimismo, según Resolución Ministerial N* 207-2009-
MTC/03, la misma que modificó las Normas Técnicas del
Servicio de Radiodifusión aprobadas mediante Resolución
Ministerial N* 358-2003-MTC/03, las estaciones que
operen en el rango mayor a 250 w. hasta 500 w. de
e.1.p., en la dirección de máxima ganancia de antena, se
clasifican como Estaciones de Servicio Primario Clase D3,
consideradas de Baja Potencia;

Que, en virtud alo indicado, la señora ROSMERY
VALENCIA HUAMANÑAHU! no se encuentra obligada a
la presentación del Estudio Teórico de Radiaciones No
lonizantes, así como tampoco a efectuar los monitoreos
anuales, según se establece en el articulo 4? y el numeral
5.2 del Decreto Supremo N' 038-2003-MTC, modificado por
Decreto Supremo N* 038-2006-MTC, mediante el cual se
aprobaron los Límites Máximos Permisibles de Radiaciones
No lonizantes en Telecomunicaciones;

Que, con Informe N* 3395-2009-MTC/28, la Dirección
General de Autorizaciones en Telecomunicaciones señala
que se considera viable otorgar la autorización solicitada
por la señora ROSMERY VALENCIA HUAMANÑAHUI para
la prestación del servicio de radiodifusión sonora comercial
en Frecuencia Modulada (FM) en el distrito de Santa Ana,
provincia de La Convención, departamento de Cusco;

De conformidad con la Ley de Radio y Televisión - Ley
N* 28278, su Reglamento, aprobado por Decreto Supremo
Ne 005-2005-MTC, el Texto Único de Procedimientos
Administrativos del Ministerio de Transportes y
Comunicaciones, aprobado por Decreto Supremo N*
008-2002-MTC y modificado por Resolución Ministerial
N* 644-2007-MTC/01, el Decreto Supremo N' 038-2003-
MTC, modificado por Decreto Supremo N* 038-2006-MTC,
el Plan de Canalización y Asignación de Frecuencias en
la banda de Frecuencia Modulada (FM) para la localidad
de Quillabamba, aprobado por Resolución Viceministerial
N* 108-2004-MTC/O3, modificado con Resoluciones
Viceministeriales N* 604-2007-MTC/03 y N* 020-2008-
MTCI03, ratificado mediante Resolución Viceministerial
Ne 746-2008-MTC/03, modificado con Resolución
Viceministerial N* 368-2009-MTC/03, las Normas Técnicas
del Servicio de Radiodifusión, aprobadas por Resolución
Ministerial N* 358-2003-MTC/03, y sus modificatorias, y,

Con la opinión favorable de la Dirección General de
Autorizaciones en Telecomunicaciones;

SE RESUELVE

Artículo 1%.- Otorgar autorización a la señora
ROSMERY VALENCIA HUAMANÑAHUI, por el plazo de
diez (10) años, para prestar el servicio de radiodifusión
sonora comercial en Frecuencia Modulada (FM) en la
localidad de Quillabamba, departamento de Cusco, de
acuerdo a las condiciones esenciales y caracteristicas
técnicas que se detallan a continuación:

Condiciones Esenciales:

Modalidad RADIODIFUSIÓN SONORA EN FM
Frecuencia 98.1 MHz.

Finalidad COMERCIAL

Caracteristicas Técnicas:

Indicativo OBO-7L.

Emisión > 256KF9E

Potencia Nominal del Transmisor: — 250 W.

Clasificación de Estación PRIMARIA D3 - BAJA POTENCIA

Ubicación de la Estación:
Av. Edgar de la Torre sín, distrito

de Santa Ana, provincia de La
Convención, departamento de Cusco.

Estudio

ANEXO III

COMPAÑÍA MINERA LA PIEDRITA SAC

CONCESIÓN MINERA

ITEM

NOMBRE DE CONCESION

CODIGO UNICO

HECTAREAS

SEÑOR DE LA MISERICORDIA 2004

010039404

400

